Case 6:18-cv-00173-RAS-JDL Document 31 Filed 07/02/20 Page 1 of 2 PageID #: 1575



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

 MANDELL RHODES, JR., #307498                       §

 VS.                                                §              CIVIL ACTION NO. 6:18cv173

 DIRECTOR, TDCJ-CID                                 §
                                     ORDER OF DISMISSAL
         Petitioner Mandell Rhodes, Jr., proceeding pro se and in forma pauperis, filed this petition

 for writ of habeas corpus under 28 U.S.C. § 2254 challenging the denial or forfeiture of good

 conduct credits. The cause of action was referred to United States Magistrate Judge, the Honorable

 John D. Love, for findings of fact, conclusions of law, and recommendations for the disposition of

 the petition.

         On March 10, 2020, Judge Love issued a Report, (Dkt. #26), recommending that

 Petitioner’s habeas petition be dismissed with prejudice and that Petitioner be denied a certificate

 of appealability sua sponte. A copy of this Report was sent to Petitioner at his address with an

 acknowledgment card. The docket reflects that Petitioner received a copy of this Report on

 March 26, 2020, and Petitioner has filed timely objections, (Dkt. #30).

         The Court has conducted a careful de novo review of the record and the Magistrate Judge’s

 proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

 de novo determination of those portions of the report or specified proposed findings or

 recommendations to which objection is made.”). Upon such de novo review, the Court has

 determined that the Report of the United States Magistrate Judge is correct and Petitioner’s

 objections are without merit. Accordingly, it is



                                                    1
Case 6:18-cv-00173-RAS-JDL Document 31 Filed 07/02/20 Page 2 of 2 PageID #: 1576



        ORDERED that the Report and Recommendation of the United States Magistrate Judge,

 (Dkt. #26), is ADOPTED as the opinion of the Court. Petitioner’s objections, (Dkt. #30), are

 OVERRULED. Further, it is

        ORDERED that Petitioner’s federal habeas petition is DISMISSED with prejudice.

 Petitioner is DENIED a certificate of appealability sua sponte. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.
              .    SIGNED this the 2nd day of July, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
